Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
Claims 3, and 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention.
Claims 1-2, 4-8 and 23 are under examination.
Response to Arguments
Claim Rejections - 35 USC § 103
The rejection of claim 1-2 and 4-8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salas et al. (2007), Xu et al. (2009), Abalea et al. (1999), Kim et al. (2009) in view of Astsaturov et al. (20170002426A1) and Roberts (WO2008026015-A2), is withdrawn in response to Applicant’s arguments filed 05/27/2022.  See Applicant’s arguments at pages 9-10 of the response filed 05/27/2022, specifically in regards to the argument that the inhibition of MEKK4, and “simultaneous suppression of MKK4 and MKK7 completely abolishes the therapeutic effect.” 





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,188,682 or claim 1 of US Patent No. 9186381 in view of Astsaturov et al. (20170002426A1) and Roberts (WO2008026015-A2). 
Claim 1 of the issued US Patents recites a method for treatment of liver failure and/or for the protection of hepatocytes against apoptosis, comprising administering to a patient in need of treatment, an inhibitor of MKK4 activity encoded by the mRNA of SEQ ID NO: 1204.  The issued claims differ from the claims of the instant application because the issued claims do not recite wherein the inhibitor is an oligonucleotide which hybridizes to mRNA with SEQ ID NO: 1204.
However, absent evidence to the contrary, it would have been obvious to a person of ordinary skill in the art, at the effective filing date of the instant invention to have substituted one known inhibitor of MKK4 activity for another known inhibitor, with the expectation of producing the same result of reducing or inhibiting MKK4 activity.
Regarding claims 1-2 and 4, SEQ ID NO: 1204 is a known sequence coding for MKK4, having the GenBank Accession No. of NM_003010, see Table 3 of Astsaturov et al.  Additionally, none of the above references disclose an siRNA targeting MKK4 having the sequence of SEQ ID NO: 1.  However, Astsaturov et al. describes targeting a sequence of MKK4 to design a siRNA having a sequence that is complementary to sequence of SEQ ID NO: 785, see the following:


    PNG
    media_image1.png
    119
    794
    media_image1.png
    Greyscale

Additionally, see the following alignment between this target sequence and the complementary sequence of Astsaturov et al.  (US20170002426-A1).
SEQ ID NO: 1            1 5’-UUUGUGAACACUAUACACCCU-3’ 21
                             :::|:||||||:|:||||||:
SEQ ID NO: 785         21 3’-TTTGTGAACACTATACACCCT-5’ 1  (Astsaturov et al.)

Regarding instant claims 5-8, the issued claim 2 of US9,186,381 and US10188682, recites wherein the compound is formulated as liposomes or lipid nanoparticles.  Roberts teaches the administration of RNAi in in liposomes.  Roberts further describes liposomal encapsulated vectors expressing RNAi constructs against cancer targets and other diseases. In one embodiment Roberts describe a mitogen activated protein kinase as a target for the vector (See page 12, 1st ¶ at line 3, claims 11 and 34 of this reference).
One of ordinary skill in the art would have been motivated to substitute the small organic molecule inhibitor recited in the issued claims for siRNA targeting MKK4 or further wherein the siRNA is expressed from a vector in a liposome. The person of ordinary skill in the art would have the expectation of producing the same or similar results, since the prior art teaches that the siRNA is effective in inhibiting the activity of MKK4.  As per MPEP 2144.06[R-6], it is prima facie obvious to substitute one equivalent inhibitor of MKK4 for another known for the same purpose with the expectation of producing the same results, specifically inhibition of MKK4 in a method of treatment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “an oligonucleotide which hybridizes to mRNA with SEQ ID NO: 1204.”  The metes and bounds of this phrase are not clear because it is not apparent if the mRNA comprises the sequence of SEQ ID NO: 1204, or if the oligonucleotide comprises the sequence of SEQ ID NO: 1204.  The specification as filed at page 2, last ¶, recites that “[T]he nucleotide sequence of the mRNA encoding human MKK4 according to accession No. NM_003010 is given as SEQ ID NO: 1204.”  It would therefore be remedial for applicant to amend the claim to reflect that the mRNA encoding human MKK4 comprises the sequence of SEQ ID NO: 1204.
Claims 2, 4-8, and 23 are rejected as being dependent upon a rejected independent claim.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699